Filed 12/17/15 P. v. Fontenot CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063764

v.                                                                       (Super.Ct.No. FWV1500169)

MICHAEL FONTENOT,                                                        OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Stephan G.

Saleson, Judge. Affirmed.

         Trenton C. Packer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Pursuant to a plea agreement, defendant and appellant Michael Fontenot pled

guilty to residential burglary (Pen. Code, § 459),1 and admitted that he had one prior

strike conviction (§§ 1170.12, subds. (a)-(d) & 667, subds. (b)-(i)). In accordance with

the plea agreement, a trial court sentenced him to a total term of four years in state prison

(two years on count 2, doubled pursuant to the strike conviction).

         Defendant filed a timely notice of appeal, based on the sentence or other matters

that occurred after the plea. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with and admitted that, on or about December 21, 2014, he

committed the crime of first degree residential burglary. (§ 459.)

                                           ANALYSIS

         Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and identifying no potential arguable issues.

         Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done.

         Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an independent

review of the record and find no arguable issues.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                      3